     Case 1:19-cv-01151-CFC Document 17 Filed 10/06/19 Page 1 of 2 PageID #: 71



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


BLACKBIRD TECH LLC d/b/a
BLACKBIRD TECHNOLOGIES,

        Plaintiff,
                                                           C.A. No. 19-cv-1151-CFC
v.

MORPHE LLC,

        Defendant.



                               STIPULATION OF DISMISSAL

        Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), it is stipulated and agreed
that the above-captioned action is dismissed with prejudice. It is further stipulated and agreed
that each party will bear its own costs, expenses, and attorneys’ fees.

Dated: October 6, 2019

STAMOULIS & WEINBLATT LLC                        SHAW KELLER LLP

/s/Stamatios Stamoulis                           /s/David M. Fry
Stamatios Stamoulis #4606                        John W. Shaw # 3362
stamoulis@swdelaw.com                            jshaw@shawkeller.com
Richard C. Weinblatt #5080                       David M. Fry #5486
weinblatt@swdelaw.com                            dfry@shawkeller.com
Two Fox Point Centre                             I.M. Pei Building
6 Denny Road, Suite 307                          1105 North Market Street, 12th Floor
Wilmington, DE 19809                             Wilmington, DE 19801
Telephone: (302) 999-1540                        Telephone: (302) 298-0700

Attorneys for Plaintiff                          Attorneys for Defendant
Blackbird Tech LLC d/b/a                         Morphe LLC
Blackbird Technologies




                                                 1
 Case 1:19-cv-01151-CFC Document 17 Filed 10/06/19 Page 2 of 2 PageID #: 72




SO ORDERED this ___ day of ______, 2019.



                                               ___________________________________
                                                UNITED STATES DISTRICT JUDGE




                                           2
